Exhibit GUARANTY AGREEMENT 1.For and in consideration of the granting of financial accommodation by AmeriPlan Corporation (hereinafter called "Creditor") to Zurvita, Inc. (hereinafter called "Debtor"), The Amacore Group, Inc. unconditionally guarantees and promises to Creditor, its successors or assigns, the due and punctual payment when due and upon demand, whether by acceleration or otherwise, in lawful money of the United States, all indebtedness of Debtor under and with respect to the obligations and liabilities set forth in that certain promissory note of Debtor in favor of Creditor in principal amount of $600,000.00 of even date herewith and attached hereto as Exhibit "A", now or hereafter incurred or created, however arising, whether due or not due, absolute or contingent, liquidated or unliquidated, determined or undetermined, and whether Debtor may be liable individually or jointly with others, or whether recovery upon such indebtedness may be or hereafter become barred by any statute of limitations, or whether such indebtedness may be or hereafter become otherwise unenforceable (the foregoing hereafter collectively called "indebtedness"). The liability of the undersigned under this guaranty shall not exceed the sum of $600,000.00 for principal, together with all interest upon the indebtedness and all costs of collection including without limitation reasonable attorneys' fees. Any payment by undersigned shall not reduce its maximum obligation hereunder, unless written notice to that effect be actually received by Debtor at or prior to the time of such payment. 2.The undersigned authorizes and empowers Creditor, in the latter's uncontrolled discretion, without notice or demand and without diminishing, releasing, discharging, or otherwise affecting the liability of the undersigned hereunder, at any time and from time to time, and in such manner and upon such terms, if any, as Creditor may determine, to (a) the time and/or manner of payment of the indebtedness or any part thereof, (b) take and hold security for the payment of the indebtedness or any part thereof, change, substitute, exchange, enforce, sell, waive and release all or any portion of any security held by the Creditor for the payment of the indebtedness or for the performance of this guaranty; (c) apply such security and direct the order or manner of sale thereof as Creditor in its discretion may determine; and (d) release or substitute any other of the undersigned, or any of the endorsers or guarantors of the indebtedness, or any part thereof, or any other parties thereto. The obligations of the undersigned hereunder shall not be released, discharged or in any way affected nor shall the undersigned have any rights or recourse against the Creditor, by reason of any action the Creditor may take or omit to take under the foregoing powers of authority. 3.
